Citation Nr: 1538500	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  08-15 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include whether compensation under the provisions of 38 U.S.C.A. § 1151 is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran had active service from March 1948 to January 1952.  He died in March 2006.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board denied this appeal in a May 2010 decision.  The appellant appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2010, the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the Board decision, and remanded the matter for compliance with the instructions in the JMR.  

To comply with the instructions in the JMR, the Board remanded the matter to the agency of original jurisdiction (AOJ) in September 2011 for additional development.  Following that development, the AOJ returned to the Board.  

In a March 2013 Written Brief Presentation, the appellant's representative raised a claim for entitlement to compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  In April 2013, the Board remanded the matter, in part, to obtain an additional medical opinion relevant to this theory of entitlement.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

A remand is necessary to ensure compliance with a previous Board Remand and to ensure that an adequate medical opinion is obtained.  The Board does not presently have sufficient medical evidence to decide this appeal.  

The Board has listed the more important facts in this case with the intention that the physician who provides the opinion in response to this Remand will read this history and thereby not provide an opinion with the inadequacies present in May 2014 and December 2014 opinions.  

A Certificate of Death documents that the Veteran died in March 2006.  The immediate cause of death was respiratory failure and the death certificate lists his death as due to blastomycosis.  It also lists lung cancer, atrial fibrillation, and DVT as other significant conditions contributing to death but not resulting in the underlying cause.  

During the Veteran's lifetime, service connection had been established for rheumatic heart disease with residuals of rheumatic valvulitis and mitral incompetency.  At the time of his death, a 60 percent disability rating was in effect under the criteria for rating this disability and a 100 percent rating had been granted based on individual uemployability (TDIU) due to this disability.  

Service treatment records do not mention blastomycosis.  An August 1950 photofluorographic x-ray examination of the chest (a chest x-ray) was negative.  A July 1951 entry documents that a photofluorographic examination of the chest revealed bilateral hilar calcification.  The Veteran was separated from active duty in January 1952.  There are thus no service treatment records after that date.  

Also associated with the claims file summaries of treatment of the Veteran at the Durham VA Hospital in 1957 and beginning in the 2000s.  These are post-service treatment records, not records of treatment during active duty.  These records document that the Veteran was hospitalized at the VA Hospital from July 18, 1957 to September 24, 1957 and from October 28, 1957 to November 1, 1957.  At the time of the July 1957 admission, the Veteran's chief complaint was ulcers of the right knee, left scapula and right forearm.  During hospitalization, thoracenteses revealed bloody fluid.  It was felt that the Veteran had blastomycosis and he was treated for blastomycosis.  At discharge from the VA Hospital in September 1957, the plan was to follow the Veteran carefully radiologically and serologically in an effort to determine whether the present course of treatment produced a complete remission of his disease.  The clinical diagnosis was as follows:  "1. blastomycosis, generalized. Treated.  Improved."  At the time of the November 1957 discharge from the VA Hospital, the plan was for the Veteran to return to the Chest Clinic the following month.  There are no later VA treatment records within decades of the November 1957 VA Hospital discharge.  The AOJ's efforts to obtain them have been unsuccessful and the record indicates that further attempts would be futile.  

June through August 2004 Greensboro Cardiology Associates notes document that the Veteran had hypertension, had no cardiac complaints, his heart had a regular rhythm, lungs were clear, and had a soft systolic murmur.  

January 2005 VA treatment notes document that the Veteran had been diagnosed with blastomycosis many years earlier and had chronic scarring of the lungs since that time.  

March 2005 notes of treatment by Dr. P.E. document discover of right lobe lung cancer and pleural calcifications.  Dr. P.E. stated that he thought the pleural calcifications were related to old blastomycosis.  The Veteran was hospitalized at a private hospital in April 2005 under the care of Dr. P.E.  Discharge diagnosis was shortness of breath, secondary to multiple factors, extensive blastomycosis of the right lung, medically inoperable lung cancer of the right upper lobe, and coronary artery disease.  February 2006 notes from Dr. P.E. include diagnoses of lung cancer of the right upper lobe, blastomycocis of the right lung, and atrial fibrillation.  The notes state that chemotherapy had been tried but the Veteran tolerated it very poorly so he was given radiation therapy.  

The Veteran was hospitalized at a private hospital from March 1, 2006 to March 14, 2006 under the care of Dr. P.E.  A March 2006 consultation report by Dr., T.K. addressed new onset of atrial fibrillation.  A history section explained that the Veteran had a past medical history of metastatic lung cancer, coronary artery disease, peripheral vascular disease, COPD, and DVT.  He had recently been diagnosed with lung cancer and was undergoing radiation therapy.  

A social history includes that he had a significant history of tobacco use, up to four packs per day, and had quit 20 years earlier.  

Impression included new onset atrial fibrillation.  

The Veteran died two weeks later.  

In August 2006 a VA physician provided a relevant medical opinion.  The physician indicated that he had reviewed the Veteran's claims file and noted treatment of the Veteran by VA in 1957.  The physician discussed the 1957 admission to the VA hospital for blastomycosis.  The physician stated that following the hospitalization for blastomycosis, the Veteran was treated for many years for coronary artery disease, had cerebrovascular and peripheral vascular disease, had at least two myocardial infarcts, and multiple coronary artery bypass grafts.  The physician concluded that he did not feel that the Veteran's service-connected rheumatic valvulitis and mitral incompetency in any way contributed to or hastened his death.  

Another VA medical opinion was obtained in November 2012.  This addressed his atrial fibrillation and whether it was due to his service connected rheumatic heart condition and whether it was indeed a contributing cause of his death.  

The Veteran's representative then raised the 38 U.S.C.A. § 1151 theory of entitlement.  In a March 2013 Written Brief Presentation, the Veteran's representative noted that the Veteran had clear lungs in service in August 1950 but not in July 1951.  The representative questioned whether the Veteran had blastomycosis during active service.  The representative also noted that VA treated the Veteran for blastomycosis in 1957 and the Veteran had blastomycosis in 2004.  The representative contended that the VA treatment was not effective and without recommended follow-up.  This raised a theory of entitlement under 38 U.S.C.A. § 1151.  This theory of entitlement is that VA was negligent or otherwise at fault in its blastomycosis treatment in 1957 and as a result the Veteran had blastomycosis that caused his death in 2006.  

In the April 2013 Remand, the Board directed the AOJ to obtain complete VA hospital records of treatment of the Veteran's blastomycosis in 1957 and to then return the claims file to the November 2012 VA examiner for an addendum opinion, or to another examiner if the November 2012 examiner was not available.  The Board asked that the examiner address several points, including answering the following:

(A)  Did the Veteran's blastomycosis at least as likely as not have its onset in, or is otherwise related to, his military service.  The examiner is asked to specifically address the bilateral hilar calcifications in July 1951 reported symptoms of joint and muscle aches starting in 1950, and the VA hospital records indicating the Veteran was treated for blastomycosis in 1957 and 2005 through 2006 The examiner should also address the medical articles from the Internet submitted by the appellant's representative in March 2013.  

(B)  Did the Veteran sustain additional disability caused by VA hospital care, medical or surgical treatment or examination furnished the Veteran under any law administered by the Secretary in relation to his 1957 treatment for blastomycosis?

VA made extensive efforts to obtain additional records of treatment at the Durham VA Hospital in 1957 but those efforts were not successful and further efforts would be futile.  

A medical opinion was obtained in May 2014.  The VA physician indicated that he had reviewed the Veteran's electronic folder.  His medical opinion is inadequate because he did not review the relevant evidence and made inaccurate factual conclusions, upon which he relied in his opinions.  

First, the physician discussed several chest x-ray findings during service but did not mention the July 1951 x-ray showing bipolar hilar calcification.  The physician stated that there was no chest x-ray with bilateral calcification in July 1951.  This is an incorrect statement of the facts.

Second, the physician stated that diagnosis and treatment of the Veteran's blastomycosis in 1957 is not documented.  This is also an incorrect statement of the facts.  

Despite these discrepancies, the AOJ did not return the case to the physician or obtain another opinion but rather returned the case to the Board.  

Recognizing the inadequacy of the May 2014 opinion, the Board again remanded the case for an adequate opinion in September 2014.  

Of note, there is a document stored in the Veterans Benefits Management System (VBMS), the system that electronically stores claims files, labeled "BVA Decision" with a receipt date listed as 10/04/2010.  However, that "document" actually contains numerous documents, including the following:  The 1957 VA treatment records, the Veteran's service treatment records, the May 2010 Board decision, a certification worksheet, the ruling on a motion to advance the case on the docket, argument on behalf of the appellant, the VA Form 9 Substantive Appeal, Statement of the Case, and the Notice of Disagreement.  

In the September 2014 Remand, the Board provided detailed instructions regarding this electronically stored document and directed that another opinion must be provided, a follows: 

2.  Thereafter, provide access to the VBMS claims file to the VA physician who provided the May 2014 opinion, if available, or to another qualified VA physician.  Request that the physician review the file and note the review in an addendum report.  Direct attention to the X-ray report dated July 20, 1951 showing bilateral hilar calcifications on page 383 in the two documents entitled "BVA Decision" received on October 4, 2010.  Records of VAMC Durham treatment for blastomycosis from July 18 to September 27, 1957 and from October 28 to November 1, 1957 are on pages 316-325, and 306-310, respectively, of the same document.  Occasional notations of joint and muscle aches are located in the service treatment records in the same electronic documents.  


Request that the VA physician who provided an opinion in May 2014 provide an addendum and any changes to the opinion after consideration of the records previously noted to be missing from the file.  If the physician is not available and another physician is selected to provide an opinion, request that the physician provide an opinion and responses to the questions posed by the Board in the April 2013 remand that are repeated as follows.   

(A)  Did the Veteran's blastomycosis at least as likely as not have its onset in, or is otherwise related to, his military service?  The examiner is asked to specifically address the bilateral hilar calcifications in July 1951, reported symptoms of joint and muscle aches, starting in 1950, and the VA hospital records indicating the Veteran was treated for blastomycosis in 1957 and 2005 through 2006.  The examiner should also address the medical articles from the internet submitted by the appellant's representative in March 2013.

(B)  Did the Veteran sustain additional disability caused by VA hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary in relation to his 1957 treatment for blastomycosis?  If so, please identify the nature of any such additional disability.  In this regard, the examiner should indicate whether VA, at the time, failed to timely diagnose and properly treat any condition, to include blastomycosis and lung cancer.

(i)  Was such additional disability caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on VA's part? 

(ii)  Or, was such additional disability the result of an event not reasonably foreseeable (the event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided)? 

(iii)  If an additional disability is found and it is determined to be the result of VA carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault or the result of an event not reasonably foreseeable, is it at least as likely as not that such was the principal (i.e., singularly or with some other condition, the immediate or underlying cause of death, or it was etiologically related to the immediate or underlying cause of death) or contributory cause of the Veteran's death (i.e., such disability contributed substantially or materially to the Veteran's death (i.e., that it combined to cause death or that it aided or lent assistance to the production of the death)? It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection)? 

A medical opinion was obtained in December 2014.  The VA physician indicated that she had reviewed the Veteran's electronic folder.  Her medical opinion is inadequate for several reasons.  

First, she stated that it is less likely than not that the Veteran's 2005-06 blastomycocis had onset in or was otherwise related to his military service because radiological signs of bilateral hilar calcifications in July 1951 are indicative of lung scarring rather than active fungal disease.  She then stated that "the Veteran's active duty presentation of Blastomycosis was as least as likely as not responsive to treatment but retained residual evidence of lung scarring demonstrated by bilateral hilar calcification.  This is clearly observed in the 23 August 2004 radiograph report."

This aspect of the opinion is problematic for two reasons.  First, the physician indicates that the Veteran had blastomycosis during service as she referred to his active duty presentation of blastomycosis.  She does not explain this and in light of the lack of mention of blastomycosis until 1957, with no mention of it occurring in service at the time of the 1957 evidence, an explanation is necessary.  Either she determined that the Veteran did indeed have blastomycosis during his active duty without any explanation as to how she arrived at that conclusion, or she mistakenly thought he was on active duty in 1957.  Both are problematic.  

Second, her explanations about the meaning of x-ray evidence of hilar calcification create a new question that is unanswered.  Since, according to the physician the hilar calcification shown on x-rays in 2004 was residual of prior blastomycosis, a reasonable person is left with the question of why does the same does not apply to the July 1951 x-ray evidence of hilar calcification, not shown on x-rays in 1950.  This gets back to the question of whether the Veteran had blastomyocisis prior to the July 1951 x-ray study.  

Her opinion is also inadequate because she relied on and essentially adopted the May 2014 opinion that was inadequate.  In the November 2014 opinion, she stated that she was in complete agreement with the May 2014 medical opinion and quoted the opinion.  This is problematic because the May 2014 opinion relied on incorrect facts.  

Moreover, the May 2014 opinion states that if the blastomycosis played any role in the Veteran's death it "was most likely a reactivation and dissemination due to his lung cancer or chemotherapy/radiation treatments."  This is a different theory than what the December 2014 physician appears to have indicated as she referred to the 2005-06 blastomycosis as secondary to an acquired infection.   The December 2014 opinion thus appears to state both that the Veteran acquired the blastomycosis infection while hospitalized almost fifty years after he was treated in 1957 and that the 1957 blastomycosis was reactivated due to his suppressed immune system.  The reactivation theory then begs the 38 U.S.C.A. § 1151 question.  

The December 2014 opinion also is inadequate because the physician did not address whether the 1951 VA treatment for blastomycosis caused additional disability and if so, whether such additional disability was due to fault on the part of VA.  Rather, she addressed whether the Veteran was timely diagnosed and treated prior to his death, almost fifty years later.  

Again she stated that she was in complete agreement with the May 2014 medical opinion, and quoted it, but that opinion was not based on review of the 1957 VA treatment.  

Thus, a remand is necessary to obtain an adequate opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  Obtain a medical opinion from an examiner other than the physicians that provided the opinions in May 2014 and December 2014.  The examiner must be provided with access to the Veteran's VBMS claims file.  Instruct the examiner to review the file and note the review in an addendum report.  Direct attention to the X-ray report dated July 20, 1951 showing bilateral hilar calcifications on page 383 in the two documents entitled "BVA Decision" received on October 4, 2010.  Records of VAMC Durham treatment for blastomycosis from July 18 to September 27, 1957 and from October 28 to November 1, 1957 are on pages 316-325, and 306-310, respectively, of the same document.  Occasional notations of joint and muscle aches are located in the service treatment records in the same electronic documents.  The physician must also review the entire text of this Remand.  

The physician must address the following and must include clear explanations to support all opinions provided:  

(A)  Did the Veteran's blastomycosis at least as likely as not have its onset in, or is it otherwise related to, his active service?  The examiner is asked to specifically address the bilateral hilar calcifications in July 1951, reported symptoms of joint and muscle aches, starting in 1950, and the VA hospital records indicating the Veteran was treated for blastomycosis in 1957 and 2005 through 2006.  The examiner should also address the medical articles from the internet submitted by the appellant's representative in March 2013.

(B)  Did the Veteran sustain additional disability caused by VA hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary in relation to his 1957 treatment for blastomycosis?  If so, please identify the nature of any such additional disability.  In this regard, the examiner should indicate whether VA, at the time, failed to timely diagnose and properly treat any condition, to include blastomycosis and lung cancer.

(i)  Was such additional disability caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on VA's part? 

(ii)  Or, was such additional disability the result of an event not reasonably foreseeable (the event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided)? 

(iii)  If an additional disability is found and it is determined to be the result of VA carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault or the result of an event not reasonably foreseeable, is it at least as likely as not that such was the principal (i.e., singularly or with some other condition, the immediate or underlying cause of death, or it was etiologically related to the immediate or underlying cause of death) or contributory cause of the Veteran's death (i.e., such disability contributed substantially or materially to the Veteran's death (i.e., that it combined to cause death or that it aided or lent assistance to the production of the death)?  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection)? 


2.  This is a complex case back from the Veterans Court.  After the above development is adequately completed, readjudicate the appellant's claim.  If the claim remains denied, provide the appellant and her representative should with a supplemental statement of the case and allow an appropriate opportunity for response thereto before returning the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




